UNITED STATES DISTRICT COURT MIDDLE DISTRICT OF NORTH CAROLINA WILLIAM DOUGLAS WRIGHT and JUDY ) No. 1:04-CV-00832 WOODALL, ) ) Plaintiffs, ) ) vs. ) ) KRISPY KREME DOUGHNUTS, INC, et al. ) ) Defendants. ) ) ) NOTICE OF PROPOSED SETTLEMENT OF SHAREHOLDER DERIVATIVE ACTION AND HEARING TO: ALL CURRENT BENEFICIAL OWNERS OF KRISPY KREME DOUGHNUTS, INC COMMON STOCK. PLEASE READ THIS NOTICE CAREFULLY THIS NOTICE RELATES TO THE PENDENCY AND PROPOSED SETTLEMENT OF THIS SHAREHOLDER DERIVATIVE LITIGATION YOU ARE HEREBY NOTIFIED, pursuant to Federal Rule of Civil Procedure 23.1, and an Order of the United States District Court for the Middle District of North Carolina (the “Court”), that a proposed settlement (the “Settlement”) of the above-captioned shareholder derivative action (the “Action”) brought on behalf of Krispy Kreme Doughnuts, Inc. (“Krispy Kreme” or the “Company”) has been reached between the Court-appointed Lead Plaintiffs Judy Woodall and William Douglas Wright (“Lead Plaintiffs”), Krispy Kreme, acting through a special committee consisting of two independent, outside, non-management, non-employee directors who joined Krispy Kreme’s board of directors (the “Special Committee”) after the events underlying this litigation, and the following settling defendant: Scott A. Livengood (“Livengood”), the chairman and chief executive officer of Krispy Kreme at the time of the events underlying the Action. -1- The Action has been brought derivatively on behalf of Krispy Kreme to recover damages caused by alleged breaches of fiduciary duties in connection with the management of the Company and the Company’s acquisitions of certain franchises. If approved by the Court, the proposed Settlement, as to Livengood, will result in the final dismissal of the Action against Livengood without costs and with prejudice. The proposed Settlement, which is subject to Court approval, benefits Krispy Kreme by eliminating the need for Krispy Kreme to fund, pursuant to advancement and indemnification obligations in Krispy Kreme’s Articles of Incorporation and Bylaws and under North Carolina law, the substantial defense costs that Krispy Kreme and Livengood would incur if the Action were to continue. A hearing (the “Fairness Hearing”) will be held by the Court at the L. Richardson Preyer Federal Courthouse, 324 West Market Street, Greensboro, North Carolina on February 24, 2010, at 9:00 a.m. to determine whether the proposed Settlement is fair, reasonable, and adequate, whether Judgment should be entered giving final approval to the proposed Settlement, and dismissing the Action as outlined above. A. No Claims Procedure This Action was brought for the benefit of Krispy Kreme. Its resolution will result in benefits to Krispy Kreme, and not in payments to individual Krispy Kreme shareholders. Accordingly, there will be no claims procedure. II. THE ACTION A. Background: The Derivative Action Three shareholder derivative actions were filed in the United States District Court for the Middle District of North Carolina: Wright v. Krispy Kreme Doughnuts, Inc., et al., No. 1:04-CV-0082, filed September 14, 2004; Blackwell v. Krispy Kreme Doughnuts, Inc., et al., No. 1:05-CV-0450, filed May 23, 2005; and Andrews v. Krispy Kreme Doughnuts, Inc., et al., No. 1:05-CV-0461, filed May 24, 2005. The defendants in one or more of these derivative actions include the directors of Krispy Kreme at the time the Wright action was brought, certain former directors of the Company, certain current and former officers of the Company, including Livengood, John Tate (“Tate”), the Company’s former Chief Operating Officer, Randy Casstevens (“Casstevens”), the Company’s former Chief Financial Officer, and certain persons or entities that sold franchises to the Company. The complaints in these derivative actions allege breaches of fiduciary duties in connection with the management of the Company and the Company’s acquisitions of certain franchises. The complaints seek damages, rescission of the franchise acquisitions, disgorgement of the proceeds from these acquisitions, and other unspecified relief. On October 4, 2004, Krispy Kreme’s board of directors appointed a Special Committee consisting of Michael H. Sutton (“Sutton”) and Lizanne Thomas (“Thomas”), both of whom are independent, outside, non-management, non-employee directors who joined Krispy Kreme’s board of directors after the events underlying this Action (after Lead Plaintiffs commenced this litigation). Sutton was Chief Accountant of the United States Securities and Exchange Commission (“SEC”) from 1995 to 1998, and before that was a senior partner of Deloitte & Touche. Thomas is a senior corporate partner in the Atlanta office of Jones Day, a leading global law firm, where she also serves as Firmwide Administrative Partner. Krispy Kreme’s board of directors delegated full, sole and complete authority to the Special Committee to conduct an independent investigation with the assistance of independent counsel and determine Krispy Kreme’s position in this litigation and the question whether pursuit of the claims alleged by plaintiff would serve the best interests of Krispy Kreme and its shareholders. The Special Committee’s mandate also included any and all issues raised by regulatory investigations commenced by the SEC and the United States Attorney’s Office for the Southern District of New York, Krispy Kreme’s independent auditors, whistleblowers, and any and all additional issues the Special Committee deemed appropriate. -2 - In orders dated November 5, 2004, November 24, 2004, April 4, 2005, and June 1, 2005, respectively, the Court stayed the Wright action pending completion of the investigation of the Special Committee. On June 3, 2005, the plaintiffs in the Wright, Blackwell, and Andrews actions filed a motion to consolidate the three actions and to name lead plaintiffs in the consolidated action. On June 27, 2005, Trudy Nomm (“Nomm”), who, like the plaintiffs in the Wright, Blackwell, and Andrews actions, identified herself as a Krispy Kreme shareholder, filed a motion to intervene in these derivative actions and to be named lead plaintiff. On July 12, 2005, the Court consolidated the Wright, Blackwell, and Andrews shareholder derivative actions under the heading Wright v. Krispy Kreme Doughnuts, Inc., et al. and ordered the plaintiffs to file a consolidated complaint on or before the later of 45 days after the plaintiffs receive the report of the Special Committee or 30 days after the Court appointed lead counsel. A consolidated complaint has not been filed. On August 10, 2005, the Company announced that the Special Committee had completed an investigation that involved thousands of hours of work by the Special Committee and its advisors, including interviews of over 100 individuals (many on multiple occasions) and review of over 2.4 million pages of documents and electronic files. The Special Committee concluded that it was in the best interest of the Company to reject demands by shareholders that the Company commence litigation against the current and former directors and officers of the Company named in the derivative actions and to seek dismissal of the shareholder litigation against the outside directors, the sellers of certain franchises, and current and former officers, except for Livengood, Tate, and Casstevens, as to whom the Special Committee concluded that it would not seek dismissal of the shareholder derivative litigation. The Special Committee’s reasoning is summarized in a Form 8-K filing with the SEC dated August 10, 2005. Among other things, the Special Committee found that the claims asserted against most of the defendants in the Action, including all of Krispy Kreme’s outside directors, are very weak in light of the strong defenses available to directors and officers under North Carolina law, including the business judgment rule, a powerful presumption in favor of director conduct, and North Carolina’s director protection statute, which precludes director liability except for acts that a director “knew or believed were clearly in conflict with the best interests of the corporation” or transactions “from which the director received an improper personal benefit.” The Special Committee noted that courts repeatedly have stated that a claim that directors failed to implement and maintain adequate internal control systems “is possibly the most difficult theory in corporation law upon which a plaintiff might hope to win a judgment” and found no reason to believe that this Action is an exception to that rule. -3- On October 21, 2005, the Court granted Nomm’s motion to intervene. On October 28, 2005, the Court appointed the plaintiffs in the Wright action, Judy Woodall and William Douglas Wright, as co-Lead Plaintiffs in the consolidated action. On October 30, 2006, following extensive negotiations, the Special Committee determined on behalf of Krispy Kreme to enter into a Stipulation and Settlement Agreement with the Lead Plaintiffs, the lead plaintiffs in the securities class action, and all defendants named in the class action and derivative litigation, except for Livengood (“Partial Derivative Settlement”). The terms of the Partial Derivative Settlement included, inter alia, the contribution by Derivative Defendants John Tate (“Tate”) and Randy Casstevens (“Casstevens”) of $200,000 collectively towards the settlement of the Class Action, the cancellation of restricted stock held by Tate, and a limitation on the indemnification rights of Tate and Casstevens. Following notice to the Krispy Kreme shareholders and a hearing, the Court gave final approval to the Partial Derivative Settlement by a Final
